DETAILED ACTION
This Office Action is in response to Applicants application filing on March 4, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 03/04/2021 and 06/30/2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for meeting creation and scheduling which is a process (Step 1: YES).

The Examiner has identified independent method Claim 11 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 18.  Claim 11 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
obtaining a keyword and an identifier for a user, wherein a meeting is to be scheduled between the user and at least one other individual; 
based upon the keyword and the identifier for the user, obtaining at least one of an identifier for an invitee to the meeting or an identifier for content that is to be included in an electronic invitation for the meeting via a computer-implemented user graph for the user, the user graph comprising nodes that represent entities and edges connecting the nodes that represent relationships between the entities, wherein the user graph is identified from amongst several computer-implemented user graphs based upon the identifier for the user; and 
causing at least one of the identifier for the invitee or the content to be included in the electronic invitation for the meeting, wherein the electronic invitation for the meeting is transmitted, via a network, to electronic accounts of invitees that are identified in the electronic invitation.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Obtaining keyword and user identification, identify invitees for a meeting and including invitees on an electronic invitation recites managing personal behavior or relationships.  The mere nominal recitation of a generic processor of a computing system does not take the claim out of the methods of organizing human activity grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a managing personal behaviors or relationships, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and memory storing instructions that, when executed by the processor to in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium comprising instructions that, when executed by a processor of a computing system in Claim 18 appears to be just software.  Claims 1 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Obtaining keyword and user identification, identify invitees for a meeting and including invitees on an electronic invitation recites concepts performed in the human mind.  But for the generic “processor of a computing system” language, the claim encompasses identifying attendees of a meeting based on keywords or identifiers and including them on a meeting invite in his/her mind.  The mere nominal recitation of generic computer hardware does not take the claim limitation out of the mental process grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and memory storing instructions that, when executed by the processor to in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium comprising instructions that, when executed by a processor of a computing system in Claim 18 appears to be just software.  Claims 1 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims fail to recite any computer hardware.  The preamble states computer systems, processor and memory however these limitations are not reciting hardware in the body of the claim relating to the limitations. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0051] about implantation using general purpose or special purpose computing devices [The computing environment 100 additionally includes an organizer 
computing device 132 operated by the user 124. In an example, the organizer 
computing device 132 is a desktop computing device, a laptop computing device, a 
tablet computing device, a smartphone, etc.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10, 12-17, 19, and 20 further define the abstract idea that is present in their respective independent claims 1, 11, and 18 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10, 12-17, 19, and 20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to scheduling meetings and associated methods and systems.
U.S. Publication 2020/0410453 A1 Intelligent Meeting Insights.
U.S. Publication 2019/0332994 A1 Generating insights about meetings in an organization.
U.S. Publication 2018/0218734 A1 Associating meetings with projections using characteristic keywords.
U.S. Publication 2017/0316383 A1 Meeting setup system and method.
U.S. Patent 10,210,484 B2 Altering a functional characteristic of a computer used by an invitee to a meeting.
		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 29, 2022